 CHAUFFEURS, TEAMSTERS, WAREHOUSEMEN, ETG.APPENDIXNOTICE TO ALL EMPLOYEES639Pursuant to a Decision and Order of the National Labor RelationsBoard,and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL bargain collectively with International ChemicalWorkers Union,AFL, as the exclusive representative of our em-ployees in the appropriate unit described below, with respect towages, rates of pay, hours of employment,or other conditions ofemployment,and, if an understanding is reached,embody suchunderstanding in a signed agreement.All production and maintenance employees of the KenedyCompress Company employed at its Compress,exclusive of itsclerical employees, professional employees,guards, watchmen,and supervisors as defined in the Act.KENEDYCOMPRESS COMPANY,Employer.Dated----------------By--------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.Chauffeurs, Teamsters,Warehousemen and Helpers Local UnionNo. 135,affiliated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers, of America,A. F. ofL., andMarsh Foodliners, Inc.Teamsters,Chauffeurs,Warehousemen and Helpers Local UnionNo. 369 of Muncie,Indiana,affiliated with the InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America, A.F. ofL. andMarsh Foodliners, Inc.Cases Nos. 35-CC-28 and 35-CC-29. October 24, 1955DECISION AND ORDEROn June 17,1955, Trial Examiner Louis Plost issued his Intermedi-ate Report in the above-entitled proceeding, finding that RespondentLocal 135 had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Literr-mediate Report attached hereto.The Trial Examiner also found that114 NLRB No. 108. 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent Local 369 had not engaged in any unfair labor practicesand recommended that the complaint be dismissed as to it.There-after, Local 135 and the General Counsel filed exceptions to the In-termediate Report together with supporting briefs.Local 369 fileda brief in opposition to the General Counsel's exceptions.The Board has reviewed the rulings of the Trial Examiner andfinds no prejudicial error was committed.The rulings are herebyaffirmed.The Board has considered the Intermediate Report, the ex-,ceptions and briefs, and the entire record in the proceeding, and here-by adopts the Trial Examiner's findings, conclusions, and recommenda-tions to the extent consistent with the findings, conclusions, and orderhereinafter provided.1.We find, like the Trial Examiner, that Respondent 'Local 135violated Section 8 (b) (4) (A) and (B) of the Act by its inducementof employees of the secondary employers, Strohm Warehouse andCartage Company and Rolling Mills, Inc., not to handle goodsdestined for the primary employer, Marsh Foodliners, Inc., herein-after called Marsh.'2.Contrary to the Trial Examiner, we find that Respondent Local369 violated Section 8 (b) (4) (A) and (B) of the Act by picketingthe warehouse of Stevenson's Refrigerated Truck Service. In lieuof the Trial Examiner's findings relating to the Stevenson incident,we make the following findings, based on uncontradicted evidence inthe record :On February 6, 1955, Local 369, which had not been certified bythe Board as the representative of Marsh's employees, struck Marshfor recognition and picketed its warehouse at Yorktown, Indiana,from February 6 until April 29,Stevenson operated a warehouse at Muncie, Indiana, 5 miles fromYorktown.During the first 3 days of the strike, Stevenson receivedfor storage from common carriers an unusually large number of ship-ments consigned to Marsh, and during the remainder of the period of1We find, in agreement with the Trial Examiner that the "hot-cargo" clause in Local135's contracts with the secondary employers is not available 'as a defense, because, apartfrom any other considerations, those contracts had expired before the unlawful induce-ment occurred, and, contrary to the contentionsof Local 135,we find insufficient evidencein the record that the secondary employers had entered into any legally binding oralagreement to continue all the terms of the old contracts,including the hot-cargo clause,pending the negotiation of new contracts with Local 135.Local 135 filed with the Board a motion to remand the case for further hearing toenable it to introduce into evidence an agreement signed by it with Marsh after the closeof the hearing in the instant case.This agreement,as set forth in the motion,providesfor a cessation of strike and boycott activity by Local 135, and that Marsh will advisethe Board that it is no longer interested in processing the charges in this proceeding.Local 135 urges that this agreement"should serve as a basis for authorization of thewithdrawal"of the instant charges.General Counsel opposes the granting of this motion.We do not believe that any useful purpose would be served by such further hearing ascharges may be withdrawn under the Board's Rules only by a motion filed with the Boardby the Charging Party.No such motion has been filed. Local 135's motion is thereforedenied. CHAUFFEURS, TEAMSTERS, WAREHOUSEMEN, ETC.641the strike at least 3 other shipments consigned to Marshwerebroughtto Stevenson's premises.About 4 days after the strike began, How-ard, president of Local 369, observed a truck of,a common carrier turnback from the picket line at Marsh's Yorktown warehouse and proceedto a lot nextto Stevenson's warehouse in Muncie, which lotwas some-timesused by Stevenson.2This truck was then seen by Howard totransferits cargo to a Marsh truck, which drove through the Marshpicketline.3Howard immediately posted pickets at the Stevensonwarehouse who carried signs stating, in substance, that Marsh's truck-drivers and warehouse employees were on strike and that Marsh wasusing Stevenson's warehouse "as a subterfuge."These pickets re-mainedat Stevenson's warehouse until April 29, when further picket-ing was enjoined by the Federal district court.They picketed con-tinuously 10 hours a day, 6 days a week, and on at least3 occasionsaccosted drivers of trucks of Marsh's suppliers,' urging them, in effect,not to deliver to Stevenson for storage goods consigned to Marsh.From the foregoing, and upon the entire record, we find that thepicketing by Local 369 at Stevenson's Warehouse constituted induce-ment of employees of Stevenson and of Marsh's suppliers to engagein a concerted refusal to transport or otherwise handle goods consignedtoMarsh, and that the object of such inducement was (1) to forceStevenson and such suppliers to cease doing business with Marsh, anobject condemned by Section 8 (b) (4) (A) of the Act; and (2) toforceMarsh to recognize Local 369 as the representative of its em-ployees,although not yet certified by the Board, an object condemnedby Section 8 (b) (4) (B) of the Act.In its brief to the' Board, Local 369 contends that the testimonyin the record as to the increase in the Stevenson's storagebusinessduring the first 3 days of the strike warrants a finding that Stevensonthereby became an ally of Marsh, the primary employer, and that thesubsequent picketing of Stevenson therefore did not violate Section8 (b) (4) (A) or (B) of the Act. Local 369 relies on the decisionin theMetropolitan Federationcase,5 that a secondary employer whoperforms struck work under contract with the primary employer isno longer a neutral, but an ally of the primary employer, so thatpicketing of the secondary employer does not violate the Act.Assuming, without deciding, that if Stevenson had been shown tobe an ally of Marsh under the rule of theMetropolitan Federationcase,the picketing of Stevenson would be lawful, we find that therez There was no evidencethat thislot was leased, or belonged,to Stevenson. 'aWe find no testimony in the recordby Howardor any other witness to support theTrial Examiner's finding that the transfer of cargo at Stevenson'swarehouse was fromMarsh'strucks toStevenson'strucks, andthat -Stevenson'strucks then delivered throughthe picket line at Yorktown goods whichMarsh's truckdrivers had refused to take throughthat line.a These were Marhoefer Packing Company, Producers Dairy,and Armour and Co*Donds v Metropolitan,Fedeiatiovof Architects,75 Fed Supp 672 (S.D N. Y.) 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDis insufficient basis in the instant record for holding that Stevensonwas such an ally.As the Board stated in theRoyal Typewritercase,6where a similar "ally" defense was raised 'by the respondent union,the governing rule of evidence is that, once the General Counsel hasmade outa prima faciecase of a violation of Section 8 (b) (4) (A)or (B), it is a matter of affirmative defense for the respondent to showthe existence of special circumstances justifying its conduct.We donot believe that the Local 369 has established by the preponderanceof the evidence that Stevenson was an "ally" of Marsh.While there is uncontradicted evidence that during the first 3 daysof the strike Stevenson experienced an unusual increase in its storagebusiness in connection with shipments by common carriers to Marsh,there is no direct evidence that this increase was due to the strike.'Moreover, even if we infer that such increase was due to the strike,there is no evidence that the storage space involved was contracted forby Marsh rather than by the common carriers. Nor is there any evi-dence that any goods stored with Stevenson during the strike were infact ever delivered to Marsh's warehouse or to its retail outlets.Local 369 contends further that a finding of an ally relationshipbetween Stevenson and Marsh is supported by the evidence, recitedabove, that a truck of a common carrier, which had turned back atthe Marsh picket line, used a lot adjacent to Stevenson's warehouseto transfer its cargo to a Marsh truck, which then proceeded throughthe picket line.However, there is no evidence of any connectionbetween Stevenson and this incident apart from the proximity of thelot to its warehouse and the fact that such lot was' sometimes used byStevenson for its own purposes.Moreover, assuming that Stevensonauthorized the use of this lot for the reloading operation, it does notappear whether such authorization was obtained by Marsh or thecommon carrier involved. In any event, we do not believe that suchassistance as Stevenson may have rendered to Marsh in this regardwas sufficient to constitute it an ally of Marsh within the meaningof theMetropolitan Federationcase or to justify the picketing ofStevenson for about a month and a half after the foregoing incident.Accordingly, even if we assume that the existence of an' "ally"relationship between Stevenson-and Marsh would justify the picketingof Stevenson by Local 369, we find that Local 369 has not establishedthe existence of such relationship, and that, by picketing Stevenson,Local 369 violated Section 8 (b) (4) (A) and (B) of the Act.O Royal Typewriter Company, Inc.,111 NLRB .317.Member Peterson dissented.7 SeeClimax Machinery Company,86 NLRB 1243, 1253, where the performance by asecondary employer for a struck employer of work which would havebeen assigned to thesecondary employer even in the absence of a strike was held not-to constitute the secondaryemployer an ally of the struck employer within the rule of theMetropolitan Federationcase.Cf.N L R. B. v. Wine Liquor and Distillery Workers,178 F. 2d 584 (C. A. 2). CHAUFFEURS, TEAMSTERS, WAREHOUSEMEN, ETC.ORDER643Upon the entire record in this proceeding, and pursuant to Section10 (c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that :I.The Respondent Teamsters, Chauffeurs,Warehousemen andHelpers Local Union No. 369 of Muncie. Indiana, affiliated with theInternational Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, A. F. of L., shall :A. Cease and desist from inducing or encouraging the employees ofStevenson's Refrigerated Truck Service, Marhoefer Packing Com-pany, Producers Dairy, Armour and Co., or of any other employers(other than Marsh Foodliners, Inc.), to engage in a strike or con-certed refusal to use, manufacture, process, transport, or otherwisehandle or work on any goods, materials, articles, or commodities, or to,perform any services where an object thereof is (1) to force or requireany employer to cease doing business with Marsh Foodliners, Inc., or(2) to force or require Marsh Foodliners, Inc., to recognize or bargainwith Local 369 as the representative of its employees, unless Local 369is certified as the representative of such employees under the provi-sions of Section 9 of the Act.B. Take the following affirmative action which the Board finds,will effectuate the policies of the Act.(1)Post at its business office and at all its meeting places copies ofthe notice attached hereto marked "Appendix A." 8Copies of suchnotice, to be furnished by the Regional Director for the Ninth Region,,shall, after being duly signed by an official representative of Local369, be posted immediately upon receipt thereof and maintained for aperiod of sixty (60) consecutive days thereafter in conspicuous places,including all places where notices to members are customarily posted.Reasonable steps shall be taken by Local 369 to insure that said notices'are not altered, defaced, or covered by any other material.-(2)Mail to the Regional Director for the Ninth Region signedcopies of the notice attached hereto marked "Appendix A" for postingby Stevenson's Refrigerated Truck Service, Marhoefer Packing Com-pany, Producers Dairy, and Armour and Co., should they be willing topost the same, in places where notices to their employees are custom-arily posted.(3)Notify the said Regional Director in writing, within ten (10)days from the date of this Order, of the action taken by it to complytherewith.In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order," thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order.-387644-56-vol.114-42 1644DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.The Respondent Chauffeurs, Teamsters,Warehousemen andHelpers Local Union No. 135, affiliated with International Brother-hood of Teamsters, Chauffeurs,WarehousemenandHelpers ofAmerica, A. F. of L., shall :A. Cease and desist from inducing or encouraging the employeesof Rolling Mills, Inc., Strohm Warehouse and Cartage Company, orof any other employer (other than Marsh Foodliners, Inc.), to engagein a strike or concerted refusal in the course of their employment touse, manufacture, process, transport, or otherwise handle, or work onany goods, articles, materials, or commodities, or to perform any serv-ices, where an object thereof is (1) to force or require Rolling Mills,Strohm, or any other employer, to cease using, selling, handling,trans-porting, or otherwise dealing in the products of Marsh Foodliners, Inc.,or to ceasedoing business with Marsh Foodliners, Inc., or (2) to forceor require Marsh Foodliners, Inc., to recognize or bargain with Re-spondent Local 369 as the representative of its employees unless Local369 is certified as the representative of such employees pursuant to theprovisions of Section 9 of the Act.B. Take the following affirmative action which the Board finds will,effectuate the policies of the Act :(1)Post at its business offices at Indianapolis, Indiana, and all otherplaces where notices to its members are customarily posted, copies ofthe notice attached to the Intermediate Report marked "Appendix B." 9Copies of said notice, to be furnished by the Regional Director forthe Ninth Region, shall, after being duly signed by an official repre-sentative of Local 135, be posted immediately upon receipt thereof andmaintained for a period of sixty (60) consecutive days thereafter inconspicuous places, including all places where noticesto members arecustomarily posted.Reasonable steps shall be taken by Local 135to insure that said notices are not altered, defaced, or covered by anyother material.(2)Cause a copy of said notice to be printed'in a newspaper ofgeneral circulation in Indianapolis, Indiana.(3)Mail to the Regional Director of the NinthRegion signed copiesof said notice for posting by Strohm Warehouse and Cartage Companyand Rolling Mills, Inc., should they be willing to post thesame, inplaces where notices to their employeesare customarilyposted.(4)Notify the said Regional Director in writing, within ten (10)days from the date of this Order, of the action taken by it to complytherewith.9In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order," thewords"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." CHAUFFEURS, TEAMSTERS, WAREHOUSEMEN, ETC.APPENDIX A645NOTICE TO ALL MEMBERS OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMENAND HELPERS LOCAL UNION No. 369 OF MUNCIE, INDIANA, AFFILIATEDWITH THE INTERNATIONAL BROTHERIOOD OF TEAMSTERS, CHAUF-FEURS,WAREHOUSEMEN AND HELPERS Or AMERICA, A. F. OF L. ANDTo ALL EMPLOYEES OF -----------------------------------1Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor Manage-mentRelations Act, we hereby notify you that :WE WILL NOT induce or encourage the employees of Stevenson'sRefrigerated Truck Service, Marhoefer Packing Company, Pro-ducers Dairy, Armour and Co., or of any other employer (otherthan Marsh Foodliners), to engage in a strike or concerted refusalin the course of their employment to use, manufacture, process,transport, or otherwise handle or work on any goods, articles,commodities, or materials, or to perform any services, where anobject thereof is (1) to force or require any employer to ceaseusing, selling, handling, transporting, or otherwise dealing in theproducts of Marsh Foodliners, Inc., or to cease doing business withMarsh Foodliners, Inc., or (2) to force or require Marsh Food-liners,Inc., to recognize or bargain with Local 369 as the repre-sentative of any of its employees unless and until Local 369 iscertified as the representative of such employees pursuant to theprovisions of Section 9 of the Act.TEAMSTERS,CHAUFFEURS, WAREHOUSEMEN ANDHELPERS LOCAL UNION No. 369 OF MUNCIE,INDIANA,AFFILIATEDWITH THE INTER-NATIONALBROTHERHOODOFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERSOr AMERICA, A. F. or L.,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.1Insert here the name of the Employer to whom this notice is sent for posting pursuantto par I, 2, (b), of the Board's Order. 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX BNOTICE TO ALL MEMBERS OF CHAUFFEURS, TEAMSTERS, WAREHOUSE-MEN AND HELPERS LOCAL UNION No. 135, AFFILIATED WITH INTER--NATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSE--MEN AND HELPERS OF AMERICA, A. F. of L., AND TO ALL Ei%IPLOYEEs-1Pursuant to a Decision and Order of the National Labor Relations.Board, and in order to effectuate the policies of the Labor Manage-ment Relations Act, we hereby notify you that :-WE WILL NOT induce or encourage the employees of RollingMills, Inc., Strohm Warehouse and Cartage Company, or of any-other employer (other than Marsh Foodliners, Inc.), to engage-in a strike or concerted refusal in the course of their employmentto use, manufacture, process, transport, or otherwise handle or-work on any goods, articles, materials, or commodities, or to per-form any services, where an object thereof is (1) to force or-require Rolling Mills, Strohm, or any other employer, to cease-using, selling, handling, transporting, or otherwise dealing in,the products of Marsh-Foodliners, Inc., or to cease doing business-,with Marsh Foodliners, Inc., or (2) to force or require Marsh;Foodliners, Inc., to recognize or bargain with Local'369 as the rep-resentative of, any of its employees unless and until Local 369 is,certified as the representative of such employees pursuant to the-provisions of Section 9 of the Act.CHAUFFEURS,TEAMSTERS,WAREHOUSEMENAND HELPERS LOCAL UNION No. 135, AFFILI-ATED WITH INTERNATIONAL BROTHERHOODOF TEAMSTERS, CHAUFFEURS, WAREHOUSE-MEN AND HELPERS OF AMERICA, A. F. OF L.,Labor Organization.Dated----------------By---------------------------- ----- --..(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other- material.' Insert here the name of the Employer to whom the notice is sent for posting pursuant-to par. II, 2, (c), of the Board's Order.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon an amended charge duly filed March 11, 1955,1 by Marsh Foodliners, Inc.,herein called Foodliners, and docketed by the Ninth Regional Office, Cincinnati,Ohio (Thirty-fifth Subregion, Indianapolis, Indiana), as 35-CC-28, and: on, a charge'' The original charge wasfiled February 28, 1955. CHAUFFEURS, TEAMSTERS, WAREHOUSEMEN, ETC..647also duly filed by Foodliners the same day and docketed as 35-CC-29, which werethereafter consolidated for purposes' of hearing by the Regional Director of thesaid Ninth Region of the National Labor Relations Board, herein called the Board,the said Regional Director issued a consolidated complaint against Chauffeurs;Teamsters,Warehousemen and Helpers Local Union No. 135, affiliated with In-'iternational Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, A. F. of L., herein sometimes referred to as Local 135, as Respondentin 35-CC-28; and Teamsters, Chauffeurs, Warehousemen and Helpers Local UnionNo. 369 of Muncie, Indiana, affiliated with the International Brotherhood of Team=sters,Chauffeurs, Warehousemen and Helpers of America, A. F. of L., herein some-times referred to as Local 369, as Respondent in 35-CC-29, both referred tojointly as the Respondents,and allegedthatthe Respondents had engaged in unfairlabor practices within the meaning of Section 8 (b) (4) (A) and (B) and Sub-section (6) and (7) of the National Labor Relations Act, as amended (Act ofJune 23, 1947, C. 120, 61 Stat. 136, 29 U. S. C. Sec. 141 (1952 Ed.)), hereinafterreferredto as the Act .2Copies of the complaint, charges, order consolidating the cases, and a notice ofhearing were duly served on all the parties.The Respondents filed an answer in which they denied having engaged in theunfair labor practices alleged in the complaint .3With respect to the unfair labor practices the complaint alleged that:Since on or about February 10, 1955, and at all times material herein, Local135 and Local 369 [the Respondents] have engaged in, and by orders, rules,instructions,directions and appeals,have induced and encouraged the em-ployees of Strohm Warehouse and Cartage Co., Rolling Mills, Inc., Armourand Co., Miller Trucking Co., Kains Motor Service, I. R. C. & D. Motor Freight,Inc.,R.& D. Express, D. G. & U. Truck Lines, Inc., Tarbet Trucking, Inc.,Marhoefer Packing Co., and Stevenson to engage in strikes or concerted re-fusals, in the course of their employment, to use, process, transport, or other-wise handle or work on goods, articles,materials or commodities or to performservices, objects thereof being-(1)To forcesaid employers and persons to cease doing business withMarsh [Foodliners];(2) To force Armour and Co., Miller Trucking Co., Kains MotorService, I. R. C. & D. Motor Freight, Inc., R. & D. Express, D. G. & U.Truck Lines, Inc., Tarbet Trucking,Inc., and Marhoefer Packing Co. tocease doing business with Stevenson;(3)To force Marsh [Foodliners] to recognize Local 369 as the repre-sentative of certain of the employees of Marsh [Foodliners], Local 369not having been certified as the representative of said employees ofMarsh under the provisions of Section 9 of the Act.The complaint further alleges that by the acts described above, Local 135 and Local369, the Respondents herein,did engage in and are now engaging in unfair laborpractices within the meaning of Section 8 (b) (4) (A) and (B) of the Act.Pursuant to notice a hearing was held before Louis Plost, the duly designatedTrial Examiner, at Indianapolis, Indiana, on May 17 and 18, 1955.The GeneralCounsel, the Charging Party, and the Respondents were all represented by counsel,herein referred to in the name of their principals.All parties participated in the11Section 8,(.b)It shall be an unfairlabor practice for a labor organizationor its agents-(4) to engage in, or to induce or encourage the employees of any employerto engage in, a strike or a concerted refusal in the course of their employment touse,manufacture, process, transport, or otherwise handle or work on any goods,articles,materials, or commodities or to pertorni any services, where an objectthereof is : (A) forcing or requiring any employer or self-employed person . . . tocease using, selling, handling, transporting, or otherwise dealing in the productsof any other producer, processor, or manufacturer or to cease doingbusinesswith any other person ; (B) forcing or requiring any other employer torecognizeor baigain with a labor organization as the representative of his employeesunlesssuch labor organization has been certifiedas the representative of suchemployees under the provisions of section 9 ;iAt the opening of the hearing the Charging Party moved for judgmenton the pleadingson the groundthat the Respondent'sanswer wasnot timely filed.The complaint wasserved April 15, the answer filed May 2The TrialExaminerdenied themotion. 648DECISIONSOF NATIONALLABOR RELATIONS BOARDhearing and were afforded full opportunity to be heard, to examine and cross-examine witnesses, to introduce evidence bearing upon the issues, to argue orally,and to file briefs and proposed findings of fact and conclusions of law, eitheror all, with the Trial Examiner.The parties did not argue orally.A date was setfor the filing of briefs and conclusions'and findings.4Briefs have been received from the Charging Party and the Respondents.Upon the entire record, and from his observation of the witnesses, the TrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThere is no dispute as to the following:The ChargingParty,Marsh Foodliners,Inc. (Foodliners), is an Indiana corporationhaving its principal office at Yorktown,Indiana.Foodliners has a warehouse atYorktown,Indiana, and operates 22 retail food stores within the State.Its total salesduring 1954 amounted to more than 19 million dollars and its total purchases during,the same period were 16 million dollars.From October 1954 to March 1955 itspurchases of merchandise from out of the State of Indiana,shipped to it in Indianafrom out of the State,amounted to $1,010,577.76.II.THE ORGANIZATIONS INVOLVEDTeamsters, Chauffeurs,Warehousemen and Helpers Local Union No. 369 ofMuncie, Indiana, affiliated with the International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, A. F. of L., Respondent herein, is alabor organization within the meaning of the Act and admits employees of Food-liners to membership.Chauffeurs, Teamsters, Warehousemen and Helpers Union No. 135, affiliated withInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, A. F. of L., Respondent herein, is a labor organization within the meaningof the Act.III.THE UNFAIR LABOR PRACTICESA. Secondary picketing by Local 369 (35-CC-29) at Muncie, IndianaChancy M. Kintner, personnel director for Foodliners, testified that Foodliners'warehouse employees and truckdrivers at Yorktown are not organized for the purposesof collective bargaining and Local 369 has not been certified for such purposes by theBoard; that on January 26, 1955, Ardath Howard, president of Respondent Local 369,accompanied by Dale Stevenson, another union representative, called at his office,Howard informing him that "he was there for,the purpose of getting recognition for theEmployees"; that Kintner thereupon suggested an election to determine the will of theemployees but that Howard "stated he didn't believe in elections"; that Howard pulledwhat appeared to be a packet of union designation cards from his pocket, stated "30men had signed up" but would not permit Kintner to examine the cards and leftwithin "15 or 20 Minutes."Ardath Howard, president of Local 369, testified regarding the above-mentionedcall as follows:I asked him to recognize the union and he said that he would go for a consentelection, and I told him that I would think that part of it over and that was justabout all there was to it at that time.Q. Did you have any designation cards with you?A. I did. I had cards with me and he wanted-I believe he wanted to seethem, but of course I wouldn't show them to him.5Yes.He said that he would consent to an NLRB election. I suggested we gofor a card check and he turned our proposition down and I turned his down.Local 369 did not avail itself of the statutory processes to file a petition for electionwith the Board. It has never been certified as the representative of the employees inquestion.40n request of the parties, made after the hearing, the Acting Chief Trial Examiner,acting for the Chief Trial Examiner, extended the time for filing briefs to June 8.G The packet of cards was prominently displayed at the hearing, but no cards wereidentified or offered in evidence. CHAUFFEURS, TEAMSTERS, WAREHOE5SEMEN, ETC.649'On February 26, 1955, Local 369 struck Foodliners and picketed its Yorktown ware-house and its food stores throughout the State.The strike was current at the timeof the hearing.The General Counsel does not contend that the strike and picketing of Foodlinersby Local 369 is in any mannerillegal, the General Counsel contends only that theRespondent's "secondary activities" as hereinafter more particularly set out are con-trary to the provisions of the Act.6Ardath Howard, hereinbefore identified as the president of Local 369, testifiedcredibly that after the strike was called and the Respondent had set up its picket linenat the Foodliners' warehouse in Yorktown he discovered that Foodliners' trucks whosedrivers turned back from the picket line were being driven to the warehouse ofStevenson's Refrigerated Truck Service at Muncie, Indiana, some 4 or 5 miles fromYorktown where the Foodliners' trucks were placed "back to back" with emptyStevenson trucks and the merchandise in them transferred into the Stevenson truckswhich then delivered it through the picket lines at the Foodliners' warehouse andstores.The Foodliners' trucks were lettered with their name but the Stevenson equipmentbore no names or advertisements.Howard testified he personally saw the reloading of merchandise as above described.Howard further testified, without contradiction, that the pickets, 1 or 2 being onduty each day during the workweek, displayed a picket sign reading:The TRUCKDRIVERS & WAREHOUSE EMPLOYEESof Marsh Foodliners Inc.Are Not Being PAID the PREVAILING UnionScale Wages in this AREAand Therefore are on STRIKEMARSH FOODLINERS Inc.ARE USING THIS WAREHOUSE as ASUBTERFUGETeamsters Local 369Part of the time the words "and therefore are on strike" did not appear on thesigns.The pickets generally remained in their automobiles which were parked in the streetin front of the Stevenson building or at an empty lot adjoining.Howard testified:Q. (By Mr. Roberts.)Was it your purpose in putting a picket line onStevenson's to compel Marsh to recognize Local 369?A. It was to advertise the fact to truckdrivers who might be interested thatthis place was being used as a subterfuge.Q. You were trying to prevent those trucks from coming in to Stevenson's,Warehouse, right?A.Well, I was leaving that up to the particular people involved.He further testified he told the pickets "to tell them that we are interested only inMarsh Foodliners' goods."Charles Robert Huffman testified without contradiction that he is employed as atruckdriver by Marhoefer Packing Company; that sometime in February 1955 hewas directed by his employer to deliver merchandise to Stevenson's warehouse forFoodliners' account; that as he drove up a picket with a sign accosted him and:Well, he asked me what I was doing in there and I told him I had somemerchandise to drop off here at the dockHe said, "Well, who is this for?"I took my bills out of my pocket and I just handed them to him and showedhim, and he said, "I wish you wouldn't deliver this," and I said, "Well, what'sthe scoop on it?"He said, "Well, Marsh Foodliners are on a strike and we'reasking people not to deliver here to the dock."Huffman testified he made the delivery, reported the incident to his employers,and some days later:We had a safety meeting about, oh, it was just a few days after this incident,and I brought it up, and it was with all of our employess and our steward saidO For a comprehensive and scholarly discussion regarding the impact of Section 8(b) (4) (A) and (B), see "Recognition and Jurisdictional Strikes Under Taft-Hartley"by Sidney Sherman, in Labor Law Journal, April 1955. (650DECISIONSOF NATIONALLABOR RELATIONS BOARDany time there was any kind of a picket line out there at the dock or any Marshstore, do not deliver, bring it back to the plant.-Huffman is not a member of any Teamsters' local but is a member of the C. I. 0.The Trial Examiner credits Huffman.George Davisson testified that he is employed by Producers Dairy of Muncie,Indiana; that on February 17, 1955, he made a delivery stop at the'Stevenson ware-house; Davisson testified without contradiction:Well, there was a boy sitting there in the car, he had a sign in front of thecar.He came up and asked me what I had on. I told him I had 10 casesof milk for Marsh's.He says, "Don't you know they are on strike?" I said,"Well, I heard they were on strike but I didn't know you were picketing thisplace."He says, "Well, we are not just exactly picketing it," he said, "but we'reasking all the drivers not to leave anything here for Marsh's." I says, "Well,if that's the way it is, that's the way it is."J.Frederick Stevenson testified that he and his wife comprise a partnership do-ing business in Muncie, Indiana, under the name of Stevenson's Refrigerated TruckService.Stevenson testified:Q. During the month of February, 1955, was there anythingunusual thathappened there?iA.Well, there was a couple or three days there we had a little rush ofbusiness.He further testified that the "rush" was occasioned by "different freightcompaniesand private carriers hauling merchandise for Marsh Foodliners."Stevenson testified his warehouse was picketed in February and that he heard,one of the pickets, James McKinney, who had a picket sign displayed on his car,ask a truckdriver who drove up to Stevenson's dock "if he had anything for MarshFoodliners."Hester L. Stevenson, wife and copartner of Frederick Stevenson, testified thatduring February 1955 "there was an increase of storage space" used at their ware-house; that the warehouse was picketed; that she saw McKinney accost a truckdriveron the driveway of the Stevenson warehouse; and that:He asked the Armour truck what business they were going to conduct there,and he said he had a delivery that he wanted to put in storage for MarshFoodliners, and Mr. McKinney related to him that they were on strike andhe was there representing the picket line.The Armour driver told him hewouldn't cross anyone's picket line.The Armour driver did not unload the merchandise.Neither Stevenson denied the testimony regarding the unloading of merchandise'from Foodliners' trucks to their trucks.Both identified the picket signs to be asdescribed by Howard.Conclusion as to the Picketing of Stevenson's by Local 369The General Counsel does not contend that Local 369 engaged in an unfair laborpractice or illegal conduct because it did not avail itself of the Board's processes im-plementing the Act but sought to obtain recognition as the bargaining representativeof Foodliners' employees by calling a strike and picketing Foodliners' warehouseand stores.The right to strike and picketa primaryemployer as an incident to the strike is'established.?It is recognized that Section 8 (b) (A) and (B) forbid secondary strikes 8 and.boycottsmeaning that a strike conducted against a primary employer may not beextended toa secondaryemployer, that is one who is not directly involved in thedispute.When the battle lines are drawn between a union and a primary employer anyresultant damage to the employer's business must be expected from the blind-fortunes of war but there must be no extending of the strike, boycott, or picket line4 International Rice Milling Co v. N L R B ,341 U. S 665;United Brick & ClayMlorhers v Deena Ai tleare, Inc,198 F 2d 637 (C A. 6).8 See footnote 2. CHAUFFEURS, TEAMSTERS, WAREHOUSEMEN, ETC.651so as to produce an injurious effect on the business of a third party wholly uncon-cerned in the struggle between the primary employer and his employees .9Section 8 (b) (4) (A) and (B) forbids strikes or boycotts against one employerfor the purpose of forcing another employer to recognize or bargain with a unionnot certified by the Board, and forbid a union (or its agents) to engage in suchstrikes or boycotts or "to induce or encourage employees" to do so.In an extremely intriguing and, very able brief the Charging Party argues thatthe picketing of Stevenson's Refrigerated Truck Service by Local 369 falls square-ly within the prohibited pattern for the reason that Stevenson was a neutral in thedispute.The Charging Party argues that the sole justification for holding the picketinglegal would be if thesitusof Foodliners and Stevenson was the same, which ob-viously was not so, being 5 miles apart and in different towns. The ChargingParty further argues that the picketing was not limited to such times as Foodliners'trucks were present, citingMoore Drydock,92 NLRB 547.The TrialExaminer does not agree.Although there can be no doubt that the object of the picketing of Stevenson's byLocal 369 was to put pressure on Stevenson's by inducing a strike or refusal toperform services by Stevenson's employees and a refusal by Stevenson's customers todo business with it and thereby cause Stevenson to cease serving Foodliners; can itbe said that viewed realistically under all the circumstances the picketing was directedagainstone who was wholly neutral to the dispute?Both Stevenson partners admitted they experienced an increase in business fromFoodliners because of the strike.Stevenson'swarehouse is a building56 x 65 feetincluding the loading dock space.Of this space 15, x 18 feet is used as an office.Attached to the main room is another30 x 39 feet in size.Normally refrigerating equipment, metal, potatoes, and casedgrape juice is stored in these buildings.It would seem that a very limited space wouldbe available for Foodliners' products.Under all the circumstances the Trial Examineris convinced and finds that after the beginning of the strike the Stevenson warehousebecame a mere exchange point for Foodliners' merchandise on the way through thevarious picket lines established by Local 369.The fact that Foodliners' trucks were unloaded into Stevenson's trucks at the ware-house or in its vicinity goes to buttress such a finding.The operation at Stevenson persuades the Trial Examiner that although Steven-son was a secondary employer it was not a disinterested third party but was in fact anallyof Foodliners interested with Foodliners in breaking the strike of Local 369in exactly the same manner as any other hired strikebreaker.-The Trial Examiner is inclined to the view that the hard and fast rules by whichordinary conduct is judged cannot well be applied to the conduct of a strike for astrike is in reality an act of war between employer and employee and must be judgedby criteria quite different than that applicable to ordinary employer-employeerelationship.When argument fails, or is not attempted, and there is a resort to force, theMarquis of Queensberrys rules and the Geneva convention are forgotten.In applying the Act to a strike situation, in all fairness the literal wording of theAct can scarcely be used in interpreting the acts of an employer and his strikingemployees because they become combatants and one should think in terms of sieges,blockades, armies, and their allies.The Trial Examiner is convinced that the picketing of Stevenson by Local 369was inreality the picketing of Foodliners inasmuch as by lending itself to the break-ing of the strike Stevenson was not acting for itself as a disinterested party engagedin its ordinary business but was in reality a hired ally of Foodliners.The Trial Examinerso finds.The picket sign statement "Marsh Foodliners, Inc. are using this warehouse as,a subterfuge"expressed the true situation.In a case in which the court found the secondary employer to be an ally of theprimary employer 10 it was held that picketing of the secondary employer ally in astrike against the primary employer ally was not violative of Section 8 (b) (4) (A)of the Act.9United Marine Division,Local333,International Longshoremen'sAssociation(Inde-pendent New York Shipping Association),107 NLRB 686.IQDouds v Metiopotitan Federation of Architects, Engineers,Chemists&Technicians}Local 231 at al,75 F.Supp 672(D C. N. Y.). 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Trial Examiner is convinced and finds that as the conduct of Local 369 inseeking recognition by a strike of Foodliners' employees is held to be legal, itspicketing of Stevenson, whom the Trial Examiner finds to be an ally of Foodliners,is not violative of any of the provisions of the Act.The Trial Examiner will there-fore recommend that the complaint be dismissed insofar as it alleges that Local 369violated the Act, more particularly Section 8 (b) (4) (A) and (B) thereof.B. Boycott at Indianapolis, Indiana by Local 135 (35-CC-28)1.Strohm Warehouse and Cartage CompanyBurnett A. Strohm, president of Strohm Warehouse and Cartage Company ofIndianapolis, Indiana (Strohm's), testified that in February 1955 the Strohm Com-pany's warehouse employees were not represented by a union for collective bargain-ing, that the said employees had been unionized since 1936, and that Strohm had beenparty to a contract with Local 135 regarding these employees; that this contract waseffective from November 1, 1953, to October 31, 1954, but had expired and had notbeen renewed, however, Strohm and Local 135 were, in February 1955, negotiatingfor a new contract; and that following the expiration date of its last contract withLocal 135 Strohm had adhered to the previous contract wage scale, and after thecontract's expiration date had processed a grievance filed by employees prior to theexpiration date of the contract.The contract, above referred to, contained a "hot-cargo" clause which permittedemployees covered by the contract to refuse to handle the goods of another employerwhose employees were engaged in a lawful strike against their employer.The Respondent contends that the contract in question, although bearing the ex-piration date October 31, 1954, was in full force and effect during' February 1955,arguing that in fact it was in effect at the time of the hearing although it has not beenrenewed, nor had any new contract been negotiated to replace it.The basis of thecontention of Local 135 being that Strohm having adhered to the wage provisions ofthe contract and processed the grievance from the employees was sufficient proof thatthe entire contract remained in effect, including the "hot-cargo" clause.The Trial Examiner finds no merit in this contention.In the opinion of the Trial Examiner the contract has expired by its own terms.All clauses being subject to negotiation and not in binding effect until a new agreementhad been reached.The Trial Examiner therefore finds that the contract dated November 1, 1953, here-tofore existing between Strohm and Local 135 expired on October 31, 1954, and wasnot binding on Strohm during February 1955.Merchandise belonging and intended for delivery to Foodliners was, in the regularcourse of business, stored in Strohm's warehouse in Indianapolis, Indiana, beingremoved by Foodliners by its own trucks or by common carriers.Strohm testified that during the morning of February 14, 1955, Leo Bauer andone Nolan, business representatives of Local 135, called at his office and Bauer.told me at the time that Marsh Foodliner was there to pick up merchandiseand that he had advised the boys at the loading dock that they were on astrike and not to give them the merchandise.Leo Bauer, business agent of Local 135, admitted calling on Strohm on Feb-ruary14; denied that he had told the Strohm employees not to handleFoodliners'merchandise; with respect to the conversation he testified:Mr. Nolan and I went into his office one morning and talked to him, and I toldhim that there was a strike at Marsh Foodliners.A.Well,we talked about his farm and various things like that, like Ialways talk with him. I have talked with him about a number of things.Q. Is that the extent of what you said to him about Marsh Foodliners?A. Yes, sir.Bauer admitted that he saw the Marsh truck at the Strohm warehousebeforehetalked to Strohm and admitted that he "jumped on the dock" where Shop StewardHardesty asked if Foodliners were on strike and he told him they were.William Hardesty testified he was shop steward for Local 135 at Strohm's ware-house; that on February 14, 1955, a Foodliners' truck driven by a Foodliners' CHAUFFEURS, TEAMSTERS, WAREHOUSEMEN, ETC.653-employee known to him came to the warehouse; and that the driver made out hisorders for merchandise and then:Well, he sat there a while and then all at once he left, and then directly hecame back in and give me his side of the copies and said something aboutbeingout on a strike and got up and left, he giveme histickets and just left.He never did get to the dock or anything.According to Hardesty this was his first information regarding the strike at Fobd-liners'; that shortly after the driver left, Bauer and Nolan arrived and he askedthem if Foodliners were on strike and "they said yes."Upon the entire record, the evidence considered as a whole, and his observation-of the witnesses the Trial Examiner is persuaded that Strohm's account of the re-marks made by Bauer to him regarding the handling of Foodliners' merchandiseby Strohm employees, as made on February 14, is the more accurate account thereofand credits Strohm's testimony and not Bauer's account.The Trial Examinertherefore finds that on February 14, Leo Bauer, a representative of the RespondentLocal 135, informed Burnett A. Strohm, president of Strohm's Warehouse andCartage Company, that Bauer had instructed the Strohm warehouse employees notto handle merchandise intended for Foodliners.Strohm further testified that "several days after the February 14 incident" he askedShop Steward Hardesty to "segregate" certain merchandise for shipment to Food-liners and that Hardesty refused to do so, stating:. . . that he had been advised by Leo Bauer of the Teamsters Union not tosegregate or handle any of the merchandise for Marsh Foodliners.After Hardesty had refused to do the work, Strohm then asked employee SidneyDoss to do so but Doss also refused.Robert T. Blumberg, warehouse foreman at Strohm's, testified that at about 3p. in., February 18, he heard Strohm "ask Hardesty to assemble some merchandiseforMarsh Foodliners" and heard Hardesty say "he had been advised by the unionnot to, and he wouldn't."Hardesty admitted being asked to assemble merchandise for Foodliners, butexpressed doubt as to Blumberg being present, testifying:He was at the first time, but I didn't think he was on the second, when theycome the second trip.Hardesty also admitted Doss and he refused to handle Foodliners' merchandiseas requested by Strohm.Hardesty's testimony is not clear on the point but seemsto be that on February 14, the day Bauer and Nolan called on Strohm, they spoketo him (Hardesty)after the Foodliners' truck leftand called his attention to the"hot-cargo" clause in the expired contract between Local 135 and Strohm.Accord-ing to Hardesty sometime later Bauer and another representative of Local 135,Loran W. Robbins, brought the expired contract to the Strohm warehouse, readthe "hot-cargo" clause to the employees, told them they need not handle any"struck" goods "unless we wanted to," and that thereafter he (Hardesty) alsotold this to his fellow employees.Hardesty testified:Q. Did you tell the rest of the men that there was a strike at Marsh?A. Yes.Q. Did you tell them that under the contract they didn't have to handleMarsh's goods?A. I told them they could do as they liked, they could or couldn't.Q. You pointed out the contract clause to them?A. Yes.Upon the entire record, and his observation of the witnesses, the Trial Examinercredits Strohm and finds that William Hardesty, steward for Local 135, refusedto handle merchandise intended for Foodliners and told Strohm in effect he didso on ordersfrom Local 135.Strohm further testified that sometime in March he asked Hardesty if Food-liners'merchandise could be moved as he understood such goods were beinghandled at other warehouses; that Hardesty replied he would telephone the Unionfor instructions and then told Strohm the delivery could be made; that later Food-liners called for the merchandise but Hardesty first refused to let it be handledsaying he had been misinformed but finally permitted the merchandise to be loaded,with the understanding that no more calls for merchandise would be made byFoodliners.At the time of the hearing, with the exception of one lot of goods takenon a court replevin order, no other goods had been moved from Strohm's for 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDHardesty did not impress the Trial Examiner as a wholly truthful witness; histestimony seemed purposely so framed as to be misleading.Hardesty did not di-rectly deny Strohm's testimony with respect to the second delivery of merchandiseto a Foodliners' truck.He testified that he telephoned the office of Local 135 tofind out if the Foodliners' strike was still on, was informed, after some delay andin an indirect manner,that it was, and thereafter loaded out merchandise forFoodliners to common carrier trucks whenever requested.The TrialExaminer doesnot credit this testimony.2.Boycott at Rolling Mills, Inc.Jesse Johnson,employed byFoodliners,testifiedwithout contradiction that onFebruary 25, 1955, he drove to the warehouse of Rolling Mills, Inc., at Indianapolis,.Indiana, and presented bills of lading for Foodliners'merchandise to the warehouse.foreman, who in turn gave them to the steward of Local 135. Johnson testified-Q.What is his name9 [The union steward.]A.Mr. Gardner.Then Mr. Gardner said he'd have to go in and call theunion office and find out if it was all right to load them.He went into the office;when he came back out he said he couldn't load them, they told him not to do it.Q. Do you recall his exact words?A. As I remember, his exact words were "No dice," he said, "They told menot to load any."Q. Did Mr. Waldon say anything?A. He asked Gardner at that time if that was a flat refusal to load the Marshmerchandise and he said yes.Johnson was corroborated by Frederick P. Carson.The record is clear that Rolling Mills, Inc., had been under contract for its em-ployees with Local 135; that after the expiration date of such contract which wasOctober 31, 1954, the parties agreed orally to keep the insurance features set upin the expired contract in effect.No new agreement had been negotiated at the time of the hearing.Leo Bauer, the representative of Local 135, testified that he advised the employeesof Rolling Mills, Inc., after the Foodliners' plant had been struck and therefore after,the expiration date of the contract between Local 135 and Rolling Mills, that underthe "hot-cargo" clause of the expired contract "it was their right to handle it [struckgoods] or not to handle it," but that he did not mention Foodliners.He admittedthat a Foodliners' truck was at the warehouse at the time he spoke to the RollingMills' employees.Bauer also, admitted that he gave the same advice to warehouse employees of otheremployers in Indianapolis.Loran W. Robbins testified thathe is a businessagent of Local 135; thathe learned,of the strike at Foodliners on February 28, 1955; that after this date, he discussedthe contract which bore the expiration date of October 31, 1954, and which had beenherein referred to in connection with Strohm and Rolling Mills, with the employeesof "Strohm, Rolling Mills, Indianapolis Warehouse, Indiana Terminal and Tripp."After Robbins had learned of the strike at Foodliners, he testified:The WITNESS: The second day I took the contract, I went around to all thewarehouses in the Association, I read the particular section known as protectionof rights, or hot-cargo, to the people so that they would know what their con-tract did say, and also so that they would know their rights and not be afraidof anyone that might come to talk to them.He further testified:Q. Did you say to them, "Don't be afraid of the NLRB examiners?"A. I probably did, because that was the intent behind my visit, yes.Conclusion as to Boycott at Indianapolis by Local 135It is admitted that representatives of Local 135, upon learning of the strike at Food-liners by its sister Local 369, notified the employees of those warehouses in Indian-apolis who were Local 135 members that they were not obliged to handle any ofthe merchandise belonging to Foodliners stored in the regular course of business inthe warehouses of their employers.Clearly such conduct by Local 135 was to induce such employees of secondary em-ployers not party to the dispute between Local 369 and Foodliners, the primary em-ployer, to engage in a concerted refusal to handle the goods belonging to Foodlinersin an effort to force their own employers to cease doing business with Foodliners and CHAUFFEURS, TEAMSTERS, WAREHOUSEMEN, ETC.655by such pressure cause Foodliners to recognizeLocal369 as the bargaining agentof its employees although Local 369 was not certified as their bargaining agent.Local 135 argues that its above related conduct was beyond the reachof the Actbecause of a "hot-cargo"clause it in its contract with various Indianapolis ware-houses with whom it bargained as a group.The Respondents admit:The evidence discloses that TeamstersLocal No. 233had contractual relationswith several warehouses in Indianapolis for many years last past; RespondentUnions' Exhibit No. 1, which was a uniform contract executed between Team-stersLocal233 and the warehouses in Indianapolis,discloses that said contractwas to continue in full force and effect fromNovember 1, 1953 to October 31,1954 and thereafter from year to"year unless either party served a 60-day noticepriorto October 31 of any yearto terminate said contract;notices to terminatesaid contract were forwarded to StrohmWarehouseand Cartage-Co. and toRolling Mills, Inc., but after the sending ofsuch 60-daynotices, the employeescontinued to work in the various warehouses,and in particular in "Strohm" and"Rolling Mills," after October 31,1954 and up to approximatelyApril 25, 1955,atwhich time they were on strike; TeamstersLocal UnionNo. 233 mergedwith and became a part of TeamstersLocal Union No. 135in September of1954and all the members of TeamstersLocal UnionNo. 233 at said time be-came members of TeamstersLocal Union No. 135; allnegotiations with respectto a new contract were continued on behalf of representatives of Teamsters LocalUnion No. 135 with representatives of the warehouse employers in Indianapolis.12The Trial Examiner has found that the contract above referred to had expired andwas not in effect during any time material herein.It is clear,in fact admitted,that employees of Strohm,Rolling Mills, and othersdid refuse to handle Foodliners'merchandise stored with their employers in duecourse; and that such refusals were made after direct requests by their employersthat they handle the goods.The TrialExaminer is convinced on all the evidence considered as a whole thatthere can be no doubtthat Local135 exerted unlawful pressure against secondaryemployers,Strohm and Rolling Mills, by its inducement of their employees not tohandle Foodliners'goods.In this connection,itmay be noted that union pressureneed not take the form of direct orders not to work in order to violate the Act.Thus, inJoliet Contractors,99 NLRB1391,1935, enfd.202 F. 2d 606(C. A. 7),itwas held unlawful inducement under Section8 (b) (4) (A)when a union rep-resentative told employees of a secondary contractor,"You know the union rules.Do what is right."InRichfieldOil Corporation,95 NLRB 1191,a picket's statementto drivers for secondary employees,"You are over21.Use yourown judgment,"was adjudged illegal inducement.As the SupremeCourtobserved inElectricalWorkersv.N. L. R. B.,341 U. S. 694, 701-2, "The words `induce or encourage'are broad enough to induce in them every form of influence and persuasion." 13The Trial Examiner therefore finds thatLocal135 had engaged in conduct viola-tive of Section8 (b) (4) (A)and (B)of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, Chauffeurs, Teamsters,Warehousemen andHelpers Local Union No. 135, affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America, A. F. of L., occurringin connection with the operations of Marsh Foodliners, Inc.,primary employer,as set forth in section I,above, have a close,intimate,and substantial relation todisputes burdening and obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent,as above named,had engaged in and is en-gaging in certain unfair labor practices, within the meaning of Section 8 (b) (4)(A) and (B) of the Act, it will be recommended that it cease and desist therefromand take,certain affirmative action designed to effectuate the policies of the Act.Moreover, the Trial Examiner believes that a broad order is required to preventn SeeConway's Express, 87NLRB 972.i2 See Respondent's brief, page 5.33 See also NL. R B v DenverBuilding and ConstructionTrades Council,193 F. 2d421 (C A 10). enfg 87 NLRB 755 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe recurrence of similar unlawful conduct by the Respondent in the future. Ins'order, therefore, to make effective the interdependent guarantees of Section 7,to prevent a recurrence of unfair labor practices, and thereby minimize industrialstrifewhich burdens and obstructs commerce, and thus effectuate the policies of theAct, the Trial Examiner recommends that the Respondent Local 135 cease and,desist from in any manner infringing upon the rights guaranteed in Section 7 ofthe Act.Upon the basis of the above findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Marsh Foodliners, Inc., Yorktown, Indiana, is engaged in commerce withinthe meaning of Section 2 (6) and (7) of the Act, and its operations meet the stand-ards set up by the Board for asserting jurisdiction over it.2.The Respondent, Chauffeurs, Teamsters, Warehousemen and Helpers LocalUnion No. 135, affiliated with International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, A. F. of L., is a labor organization with-in the meaning of Sections 2 (5) and 8 (b) of the Act, and is engaged in doing busi-ness and in promoting and protecting the interests of its employee members.3.Respondent Local 135 has engaged in conduct violative of Section 8 (b) (4)(A) and (B) of the Act by having induced and encouraged the employees of Roll-ingMills, Inc., Strohm Warehouse and Cartage Company, and of other employers—to engage in strikes or concerted refusals in the course of their employment to use,manufacture, process, transport, or otherwise handle or work on goods, articles,materials, or commodities of Marsh, or to perform services for their employers inconnection therewith, the object of the Respondent's conduct hereinabove describedbeing to force or require Foodliners to recognize or bargain with Local 369 as thecollective-bargaining representative of Foodliners' employees although Local 369,has not been certified as the representative of such employees in accordance withthe provisions of Section 9 of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.5.Local 369 has not engaged in any unfair practices within the meaning of theAct as alleged in the complaint.[Recommendations omitted from publication.]Millwright Local Union No. 2484 and H. B. Clem,Financial Sec-retary,United Brotherhood of Carpenters and Joiners ofAmerica, AFLandHarold Lisenby.Case No. 39-CB-95. Oc-tober 25,1955DECISION AND ORDEROn June 29,1955, Trial Examiner Sidney L. Feiler issued his Intdr-mediate Report in the above-entitled proceeding, finding that the Re-spondents had not engaged in any unfair labor practices and recom-mending that the complaint be dismissed in its entirety, as set forth inthe copy of the Intermediate Report attached hereto.Thereafter, theGeneral Counsel filed exceptions to the Intermediate Report and a sup-porting brief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in the114 NLRB No. 106.